Case 2:17-cv-03679-SVW-AGR Document 292-6 Filed 07/12/19 Page 1 of 3 Page ID
                                 #:6615




                       EXHIBIT 5




                                  Exhibit 5
                                    29
Case 2:17-cv-03679-SVW-AGR Document 292-6 Filed 07/12/19 Page 2 of 3 Page ID
                                 #:6616
   Case 2:17-cv-03679-SVW-AGR Document 126-6 Filed 10/05/18 Page 1 of 2 Page ID
                                    #:2601




                                     Exhibit 5
                                       30
Case 2:17-cv-03679-SVW-AGR Document 292-6 Filed 07/12/19 Page 3 of 3 Page ID
                                 #:6617
   Case 2:17-cv-03679-SVW-AGR Document 126-6 Filed 10/05/18 Page 2 of 2 Page ID
                                    #:2602




                                     Exhibit 5
                                       31
